Citation Nr: 1138907	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  06-06 024	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for congenital scoliosis of the thoracic spine.

2.  Entitlement to an initial compensable disability rating for hepatitis C.

3.  Entitlement to a totally disability rating based on individual employability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at Law




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1973 to October 1976. 

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In a January 2004 rating decision, the RO denied service connection for congenital scoliosis of the thoracic spine and for hepatitis C.  In a November 2006 rating decision, the RO denied the Veteran's claim for entitlement to a TDIU.  Thereafter, in a May 2008 rating decision, the RO granted service connection for hepatitis C at a noncompensable disability rating.  The Veteran timely filed a notice of disagreement (NOD) in July 2008 and substantive appeal in May 2009.  

The issue concerning the Veteran's claim for service connection for congenital scoliosis was previously before the Board in May 2009, at which time it was remanded for further development.  This issue has returned to the Board, along with the appealed issues of an increased rating for hepatitis C and entitlement to a TDIU.

The issues of entitlement to service connection for congenital scoliosis of the thoracic spine and entitlement to a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's hepatitis C is nonsymptomatic.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.112, 4.114, Diagnostic Code 7354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in August 2003, November 2004, May 2005, and August 2006.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the issue regarding hepatitis C stems from an initial rating assignment.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's filing of an NOD regarding an initial disability rating or effective date, such as the case here, does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court has determined that to hold that 38 U.S.C.A. § 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating that the holding was limited to situations where service connection was granted and the disability rating and effective date were assigned prior to the November 9, 2000 enactment of the VCAA.  If this did not occur until after that date, as is the case here, the Veteran is entitled to pre-decisional notice concerning all elements of her claim, including the downstream disability rating and effective date elements.  Moreover, if she did not receive this notice, for whatever reason, it is VA's obligation to explain why the lack of notice is not prejudicial - i.e., harmless - error.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess, Dunlap, and Sanders, supra.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id. 

In any event, the Veteran in this case does not contend that any notification deficiencies, either with respect to timing or content, have resulted in prejudice.  Specifically, while the RO failed to provide the Veteran with downstream Dingess and increased rating notices pertaining to the disability rating and effective date elements of her higher initial rating claim, it subsequently readjudicated her claim in April 2009 and May 2011.  With respect to the Veteran's claim for entitlement to a TDIU, the RO provided the Veteran with downstream Dingess notice pertaining to the disability rating and effective date elements of the TDIU claim in August 2006.  The Veteran also submitted statements in connection with her claims.  Furthermore, she was provided a VA examination of her hepatitis C in April 2011.  She has not indicated that any additional evidence has not been obtained.  Thus, the presumption of prejudice has been rebutted.  In any case, the Veteran has never alleged how any timing or content error prevented her from meaningfully participating in the adjudication of his claims.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), all relevant VA treatment records, and medical records from the Social Security Administration (SSA).  Private treatment records also have been associated with the claims file.  Further, the Veteran has submitted statements in support of her claims.  Additionally, the VA has provided the Veteran with a VA examination in connection with her claim for service connection for hepatitis C.  Thus, there is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For claims involving an initial rating assignment, as the case here, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (here, July 14, 2003) until the present.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of the Veteran's award when her disabilities have been more severe than at others.  See again Fenderson, 12 Vet. App. at 125-26. 

In this case, the Veteran's hepatitis C is rated as noncompensable under Diagnostic Code 7354 (hepatitis C (or non-A, non-B hepatitis)), effective July 14, 2003.

Under Diagnostic Code 7354, a noncompensable rating is warranted with nonsymptomatic hepatitis C.  A 10 percent rating is warranted with intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent rating is called for if the hepatitis C is productive of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent evaluation is warranted when hepatitis c caused daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

In addition, a note following the rating criteria provides that, for purposes of evaluating conditions under diagnostic code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

In this case, the Board finds that the Veteran's service-connected hepatitis C does not warrant a higher disability rating under Diagnostic Code 7354.  In this regard, there is no evidence that the Veteran's service-connected hepatitis C has been manifested by intermittent fatigue, malaise, and anorexia, or incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354.  Specifically, a September 2003 VA examiner noted that the Veteran had not had any treatment for her hepatitis C, and was last checked for it three or four years prior to the examination.  She had never been to a gastrointestinal physician, drank no alcohol, and used no intravenous drugs.  She had no tattoos.  At the time, she only had problems with fatigue.  Her weight had been relatively stable for the past six months.  Examination revealed no abnormalities on the abdomen.  The Veteran's liver was one finger's width below the costal margin.  She had no fluid wave.  Bowel sounds were active in all quadrants and no stigmata was noted.  The diagnosis was hepatitis C as a result of a blood transfusion from surgery for scoliosis; normal liver functions; no treatment; and stable.  

Subsequent VA and private treatment records are silent as to complaints of symptoms related to hepatitis C, except a November 2003 private treatment record that noted chronic hepatitis C, but with no physical stigmata of chronic liver disease.  A private treatment record dated in August 2004 noted that the Veteran reported no symptoms associated with hepatitis C.  

An April 2011 VA examiner observed that the Veteran was evaluated by her gastroenterologist for ulcerative colitis, but was not recommended by her gastroenterologist for liver biopsy to evaluate her hepatitis C or for treatment of her hepatitis C.  The Veteran did not report incapacitating episodes caused by hepatitis C, chronic nausea, or chronic vomiting.  Her weight had been stable.  She reported no right upper quadrant abdominal pain and had no jaundice.  She had not been diagnosed with cirrhosis of the liver.  She had had no treatment for hepatitis C.  Upon examination, no physical signs of liver disease or jaundice were noted.  Nutrition appeared adequate.  The abdomen was found to be soft, with no tenderness and no mass.  No ascites were noted.  Bowel sounds were normal.  There was no evidence of portal hypertension.  Liver function was normal.  The diagnosis was stable hepatitis C.  

As such, a higher disability rating is not available Diagnostic Code 7345.  38 C.F.R. § 4.114.

The Board also has considered rating the Veteran's service-connected hepatitis C under other Diagnostic Codes in order to provide her with the most beneficial rating.  However, the Board finds that other Diagnostic Codes for disorders of the digestive system are inapplicable to the facts of this case.  38 C.F.R. § 4.114, Diagnostic Codes 7200-7351.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  
 
Accordingly, the Board finds that the preponderance of the evidence is against a compensable disability rating for hepatitis C.  38 C.F.R. § 4.3.   

Finally, as summarized above, the evidence overall does not show that the symptoms of the Veteran's hepatitis C is productive of more than contemplated by the current rating assigned during the time period assigned by the RO.  Here, the Board finds the Veteran's disability rating is effective from its assigned effective dates.  There is no basis to further stage the rating.  Fenderson, supra.

Further, while it is possible to assign an extra-schedular evaluation, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether it is warranted.  In this case, there is no evidence of any hospitalization associated with the hepatitis C in question.  In addition, there is no evidence that the hepatitis C markedly interferes with the Veteran's ability to work above and beyond that contemplated by her separate schedular rating.  While the Veteran has filed a claim for TDIU due to service-connected disabilities, there is no indication that her nonsymptomatic hepatitis C interferes with her ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability). 


ORDER

An initial compensable disability rating for hepatitis C is denied.


REMAND

Before addressing the merits of the issues of service connection for congenital scoliosis and entitlement to a TDIU, the Board again finds that additional development of the evidence is required.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the Board finds that a remand is necessary in order to comply with remand directives it had set forth in its May 2009 remand.  Specifically, in the May 2009 remand, the Board requested that a VA examination was necessary to obtain a medical opinion to determine whether the Veteran's congenital scoliosis of the thoracic spine was aggravated by her military service.  

In making this request, the Board noted that there was clear and convincing evidence that the Veteran's congenital scoliosis of the thoracic spine pre-existed service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Specifically, the Board observed that, in October 1975, the Veteran was seen for pain and discomfort in the cervical and upper thoracic regions of her spine, and she was diagnosed by an orthopedic specialist with congenital cervico-thoracic rotoscoliosis.  In April 1976, the Veteran underwent a procedure to fuse the congenital scoliosis from C7 to T9.  She was subsequently placed in a cast for six to nine months.  In June 1976, a Medical Board Evaluation (MBE) found that she had congenital scoliosis of the thoracic spine that existed prior to service, and placed her on six months of limited duty.    

In this regard, VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  "Clear and unmistakable evidence" is an onerous evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

The Board thus requested that a VA medical nexus opinion be provided as to (a) whether the Veteran's current spine disorder was the result of a permanent increase in severity of her pre-existing congenital scoliosis of the thoracic spine during her military service, and (b) if there was a measurable increase in severity for her congenital scoliosis of the thoracic spine during her period of service, whether there was clear and unmistakable evidence this permanent increase in severity was due to the natural progression of the disability. 

In this case, the Veteran was provided a VA examination of her spine in July 2009.  However, while the examiner provided a thorough review of the Veteran's past medical history and a thorough examination of the Veteran's spine, the medical nexus opinion he provided did not substantially comply with the Board's May 2009 remand directives in that it employed the incorrect standard.  Specifically, the July 2009 VA examiner indicated that there was a permanent increase in severity in the Veteran's congenital scoliosis from her military service, but that it was "at least as likely as not" that the permanent increase was secondary to the natural progression of the disease.  In this case, the VA examiner's two opinion conflict each other.  Furthermore, because the "clear and convincing evidence" standard is a more onerous evidentiary standard to meet than the "as likely as not" standard, the Board finds that another remand is necessary to correct this matter in order to provide the Veteran a fair adjudication of his claim.  See Stegall, 11 Vet. App. at 268.

With respect to the Veteran's claim for entitlement to a TDIU, the Board finds this issue to be inextricably intertwined with any questions regarding her entitlement to service connection for congenital scoliosis of the thoracic spine, as a finding that service connection is warranted may well have an impact on the TDIU claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, the Board cannot fairly proceed in adjudicating this issue until any outstanding matter with regard to the Veteran's claim for service connection has been resolved.

Accordingly, the case is REMANDED for the following action:

1.  Request that the previous July 2009 VA examiner provide an addendum to his or her previous opinion, if that physician is still available.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

Specifically, the examiner should provide an addendum medical nexus opinion as to the following:

For the previous finding of a measurable increase in severity for the Veteran's congenital scoliosis of the thoracic spine during her period of service, was there clear and unmistakable evidence this permanent increase in severity was due to the natural progression of the disability?

In making this determination, the Board points out that the examiner's opinion that the Veteran's congenital scoliosis was permanently increased in severity from the military duties and his opinion that the permanent aggravation of her congenital scoliosis is secondary to the natural progression of the disease are conflicting.  The examiner should reconcile the difference between these two opinions.  

Further, the examiner should note that "clear and unmistakable evidence" is an onerous evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  Further, in making this determination, the examiner must provide a detailed discussion and analysis of the Veteran's in-service treatment records, which show that the Veteran had no complaints concerning her back prior to entering service, that she was physically active prior to entering service, and that she began to experience back pain after entering service.  

A complete rationale should be provided for any opinion given.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

2.  Following completion of the above, readjudicate the claims for entitlement to service connection for congenital scoliosis of the thoracic spine and entitlement to a TDIU in light of the addendum medical nexus opinion provided and any additional medical evidence received since the supplemental statement of the case (SSOC) in March 2011.  If the claim is not granted to the Veteran's satisfaction, send her and her attorney another SSOC.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and her attorney should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


